UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-51033 MONDIAL VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4481914 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 6564 Smoke Tree Lane Scottsdale, Arizona 85253 (Address of Principal Executive Offices) (480) 948-6581 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£ No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filer£ Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £NoT State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 11, 2013, the registrant had 62,097,142 shares of its $0.001 par value common stock issued and outstanding. There areno shares of preferred stock issued and outstanding, $0.001 par value for each of the Series of Preferred. MONDIAL VENTURES, INC. (a Development Stage Company) 10-Q March 31, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS F - 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS F - 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS F - 3 NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F - 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 1 ITEM 3 QUANTITATIVE AND QUALITATIVE ANALYSIS OF MARKET RISKS 3 ITEM 4(T) CONTROLS AND PROCEDURES 3 PART II OTHER INFORMATION 4 ITEM 1 LEGAL PROCEEDINGS 4 ITEM 1A RISK FACTORS. 4 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 4 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 4 ITEM 4 (REMOVED AND RESERVED) 4 ITEM 5 OTHER INFORMATION 4 ITEM 6 EXHIBITS 5 MONDIAL VENTURES, INC. CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2013 ANDDECEMBER31, 2012 March 31, December 31, (unaudited) Assets Current assets: Cash $ $ Total current assets Other Assets Fixed assets - net Oil and naturalgas properties – proved reserves - net Deferred financing costs - Total other assets Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Accounts payable and accrued liabilities $ $ Notes and loans payable Convertible loans payable net of discount of $71,886 and $26,074 respectively Advances and loans payable – related parties Total current liabilities Long Term liabilities: Asset retirement obligation Total long term liabilities Total liabilities Stockholders' equity (deficit) Preferred stock no par value, 10,000,000 shares authorized, no shares issued and outstanding atMarch 31, 2013 and December 31, 2013 - - Common stock, $0.001 par value; 250,000,000 shares authorized, 125,000,000 and 100,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Stock Payable - Additional paid–in capital Deficit ) ) (2,960,446 ) Total stockholders' equity (deficit) 193,384 ) (10,936 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 MONDIAL VENTURES, INC. UNAUDITED CONSOLIDATEDSTATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2012 For the three For the three months ended months ended March 31, March 31, Revenues: Gross revenues from oil and gas sales $ $
